ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_02_FR.txt. 275

DÉCLARATION DE M. HERCZEGH

Selon l’article 9 du Statut de la Cour internationale de Justice, les
membres de celle-ci «assurent dans l’ensemble la représentation des
grandes formes de civilisation et des principaux systémes juridiques du
monde». En conséquence, il est inévitable que des différences d’approche
théorique surgissent entre eux concernant les traits caractéristiques du
système du droit international et de ses branches, l’existence ou la non-
existence de lacunes dans ce systéme et la solution des conflits éventuels
entre ses règles, ainsi que d’autres questions plus ou moins fondamen-
tales. La préparation d’un avis consultatif sur la question fort complexe
posée par l’Assemblée générale au sujet de la licéité de la menace ou de
lemploi des armes nucléaires «en toute circonstance» a mis en relief les
différentes conceptions du droit international qui existent au sein de la
Cour. La diversité de ces conceptions a empéché celle-ci de pouvoir arri-
ver à une solution plus complète, et partant à un résultat plus satisfaisant.
La rédaction des motifs comme celle des conclusions de l’avis consultatif
reflètent ces divergences. Il convient toutefois de noter que la Cour, sur
plusieurs points très importants, s’est exprimée de manière unanime.

A mon avis, l’état actuel du droit international aurait cependant per-
mis, dans le cadre de l’avis consultatif, la formulation d’une réponse plus
précise et moins chargée d’incertitudes et d’hésitations à la demande de
l'Assemblée générale. Dans les domaines où l’on ne trouve pas d’interdic-
tion complète et universelle de certains actes «en tant que tels», l’applica-
tion des principes généraux du droit permet de régler le comportement
des sujets de l’ordre juridique international, les obligeant ou les autori-
sant, selon le cas, à s’abstenir ou à agir d’une manière ou d’une autre. Les
principes fondamentaux du droit international humanitaire, correcte-
ment mus en valeur dans les motifs de l’avis consultatif, interdisent d’une
manière catégorique et sans équivoque l’emploi des armes de destruction
massive et, parmi celles-ci, des armes nucléaires. Le droit international
humanitaire ne connaît pas d’exception à ces principes.

Je considère que la Cour aurait dû éviter entièrement de traiter de la
question des représailles en temps de conflits armés, dont un examen
minutieux aurait, à mon avis, dépassé le cadre de la demande soumise par
l'Assemblée générale. En l’état, la Cour a pensé utile de mentionner la
question dans son avis, mais l’a fait de manière trop brève, ce qui risque
de donner lieu à des interprétations hâtives et mal fondées.

Les rapports entre les points Cet E, tels qu’ils apparaissent à l’alinéa 2
du paragraphe 105 de l’avis consultatif, ne semblent pas tout à fait clairs,
et la cohérence de leur contenu respectif n’apparaît pas parfaite. La
menace ou l'emploi de la force au moyen d’armes nucléaires doit, selon le

53
276 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DECL. HERCZEGH)

point €, satisfaire «à toutes les prescriptions» de l’article 51 de la Charte
des Nations Unies, qui concerne le droit naturel de légitime défense, tan-
dis que la seconde phrase du point E indique que

«la Cour ne peut cependant conclure de façon définitive que la
menace ou l’emploi d’armes nucléaires serait licite ou illicite dans
une circonstance extrême de légitime défense dans laquelle la survie
même d’un Etat serait en cause».

Or, le libellé de cette dernière phrase n’est pas à mon avis aisément conci-
liable avec la référence faite auparavant à «toutes les prescriptions» de
Particle 51 de la Charte. Les paragraphes 40 et 41 de l’avis ont précisé que
le droit de recourir à la légitime défense est soumis à des restrictions et
qu'il existe une «règle spécifique ... bien établie en droit international
coutumier» selon laquelle «la légitime défense ne justifierait que des
mesures proportionnées à l’agression armée subie, et nécessaires pour y
riposter». Je pense que la Cour aurait pu faire de cette constatation
l’objet de conclusions formelles au paragraphe 105 de l’avis consultatif,
qui aurait ainsi gagné en précision.

L’une des nombreuses tâches assignées à l’Assemblée générale vise —
selon l’article 13 de la Charte des Nations Unies — «le développement
progressif du droit international et sa codification». Transformer, par
voie de codification, des principes généraux du droit et des règles coutu-
mières en règles de droit conventionnel pourrait exclure certaines des fai-
blesses inhérentes au droit coutumier et pourrait sûrement contribuer à
mettre fin aux controverses qui ont préludé à la demande d’avis adressée
à la Cour par l’Assemblée générale quant à la licéité ou à l’illicéité de la
menace ou de l’emploi des armes nucléaires, et cela en attendant le désar-
mement nucléaire complet sous un contrôle international strict et effi-
cace.

J'ai voté en faveur du point E de l’alinéa 2 du paragraphe 105 de l’avis,
bien que j'estime que ledit point aurait pu résumer d’une manière plus
précise l’état actuel du droit international quant à la question de la
menace et de l’emploi d’armes nucléaires «en toute circonstance». En
effet, voter contre ce point aurait signifié prendre une position négative
vis-à-vis de certaines conclusions essentielles — exprimées également
dans cet avis et auxquelles le point E fait allusion — que je fais miennes
entièrement.

(Signé) Geza HERCZEGH.

54
